El Juez Asociado Señou Wole,
emitió la opinión del tribunal.
El mandamiento de prisión en este caso fue el siguiente:
"Estados Unidos de América, El Presidente de los Estados Uni-dos. SS. El Pueblo de Puerto Kico versus Marcos Sostre. Al al-caide de la Cárcel de Distrito de Iíumacao. — Habiéndose, con esta .fecha dictado por mí una orden para que Marcos Sostre sea' dete-nido con el propósito de que responda al cargo que se le hace de Asesinato en Primer Grado, por haber dado muerte ilegal a Vicente Robles y al disparar a Pablo Lebrón, hecho ocurrido en Yabucoa, dentro del Distrito Judicial de Humacao, el día 29 de marzo de 1924, con premeditación y deliberación, por el presente se ordena a usted lo reciba bajo su custodia y lo detenga en tanto sea legalmente ex-carcelado."
El apelante en habeas corpus se queja de que el manda-miento de prisión no cumple con el artículo 38 del Código de Enjuiciamiento Criminal, el cual es como sigue:
"Art. 38. — El auto de prisión estará concebido en estos términos:
"Distrito de * * ' A
"El Pueblo de Puerto llico al alcaide de la Cárcel del Distrito de * * Y
"Habiéndose con esta fecha dictádose por mí una orden para que-sea detenido con objeto de que responda al cargo que se le hace de (aquí se reseña brevemente la naturaleza del de-lito con especificación tan aproximada como sea posible, de la fecha y lugar en que se cometiera) por el presente se ordena a usted lo reciba bajo su custodia y lo detenga en tanto sea legalmente excar-celado.
"Fechado hoy día_de_de 18_”
Este artículo fué redactado originalmente para arrestos. *246ordenados por un juez de paz. Cuando el fiscal de distrito es en cambio quien ordena el arresto no puede haber duda de que él está procediendo por virtud de la autoridad que en él lia reposado El Pueblo de Puerto Rico; y el acusado, el alcaide de la cárcel y cualquier otro funcionario, tomará conocimiento de tal hecbo y de que el fiscal de distrito es el funcionario que representa ser. Ni el acusado ni el al-caide pueden dejar de saber por virtud de qué autoridad se hace el arresto. El fiscal de distrito tiene la clara auto-ridad de verificar arrestos. El es un magistrado por vir-tud del artículo 13 del Código de Enjuiciamiento Criminal. Semejantes presunciones no surgen en favor de un juez de paz, como es el efecto de la sentencia en el caso de Ex parte Solares, 4 D.P.R. 84.
Encontramos que la prueba es suficiente para probar un caso prima facie, toda vez que se demostró haberse he-cho un disparo deliberado con una admisión de premedita-ción. Convenimos con el fiscal en que el hecho de si una manifestación es una admisión o confesión generalmente no debe ser objeto de investigación mediante hateas corpus. Hubo causa probable para detener al acusado. El Pueblo v. Baigés, 26 D.P.R. 148.
El tercer señalamiento de error alegado trata del dere-cho del acusado a ser confrontado con los testigos. Cuando el fiscal está investigando un delito antes de verificar un arresto, no encontramos en la ley nada que requiera de él confrontar al acusado con los testigos. El gran jurado era el precursor de las acusaciones presentadas por el fiscal de distrito y tal derecho én el acusado, o práctica no prevale-cía. Ni tampoco la actual ley del gran jurado confiere al acusado tal derecho. Una persona acusada de un .delito, como sostuvo la corte inferior, debe ser confrontada en un juicio, pero no al ser arrestada. La investigación del fiscal de distrito es privada. El Pueblo v. Reyes, 10 D.P.R. 253; El Pueblo v. Beltrán et al., 18 D.P.R. 944.

Debe 'confirmarse la resolución apelada.